Citation Nr: 0729170	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  02-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by dizziness, fatigue, memory impairment, sleep 
disturbance, intrusive memories, and poor thinking.


REPRESENTATION

Appellant represented by:	Marianne Neudel, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant & his parents


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran had active service from June 1986 to August 1986 
and from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, that denied the veteran's service 
connection claims for schizophrenia and for an undiagnosed 
illness manifested by memory loss, fatigue, and a thought 
disorder (which it characterized as "Gulf War Syndrome").  
The veteran perfected a timely appeal on both of these claims 
in December 2002 and requested a Travel Board hearing.  A 
videoconference Board hearing was held on the veteran's 
claims in December 2004 before a Veterans Law Judge (VLJ) who 
subsequently retired from the Board.  

In February 2005, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  In its February 2005 
remand, the Board referred the veteran's claim of entitlement 
to total disability based on individual unemployability 
(TDIU) to the RO for adjudication.  

The veteran again requested a Travel Board hearing in March 
2006.  In April 2006, the Board remanded the veteran's claims 
for a Travel Board hearing, which was held before the 
undersigned VLJ at the RO in July 2006.

In a September 2006 rating decision, the RO denied the 
veteran's TDIU claim.  There is no subsequent correspondence 
from the veteran expressing disagreement with this decision.  
Accordingly, an issue relating to TDIU is not in appellate 
status.

In December 2006, the Board denied the veteran's claim for 
service connection for schizophrenia and remanded the 
veteran's claim for service connection for an undiagnosed 
illness manifested by dizziness, fatigue, memory impairment, 
sleep disturbance, intrusive memories, and poor thinking, to 
the RO/AMC. The purposes of that remand have been met. 


FINDINGS OF FACT

1.  The veteran's service personnel records show that he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

2.  The overwhelming preponderance of the medical and 
psychiatric evidence shows that the veteran's dizziness, 
fatigue, memory impairment, sleep disturbance, intrusive 
memories, and poor thinking are due to diagnosed disorders, 
primarily schizophrenia rather than due to an undiagnosed 
illness or any incident of service.


CONCLUSION OF LAW

Service connection for an undiagnosed illness manifested by 
dizziness, fatigue, memory impairment, sleep disturbance, 
intrusive memories, and poor thinking is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Veterans Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2001 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the October 2001 VCAA 
notice was furnished to the veteran and his representative 
prior to the February 2002 rating decision that is the 
subject of this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
June 2006.  While the notice was after the February 2002 
rating decision that is the subject of this appeal, pursuant 
to the Board's December 2006 remand, the veteran's claim was 
readjudicated in an April 2007 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  The veteran testified in support of his 
claim at a December 2004 videoconference Board hearing and at 
a July 2006 Travel Board hearing.  There is no indication of 
any additional relevant evidence that has not been obtained.  
Pursuant to the Board's December 2006 remand, the veteran 
also was provided with February 2007 VA infectious disease, 
PTSD, brain and spinal cord, and general medical 
examinations, and with a March 2007 VA neuropsychological 
examination.  This evidence included opinions addressing the 
question at hand (i.e., whether the veteran has an 
undiagnosed illness manifested by dizziness, fatigue, memory 
impairment, sleep disturbance, intrusive memories, and poor 
thinking linked to active service).  Accordingly, the 
evidence is sufficient to resolve this appeal and the 
standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have been satisfied.  There is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The veteran stated that he was in good health at an 
enlistment physical examination in December 1984.  Clinical 
evaluation was completely normal.  He was not treated for any 
complaints of dizziness, fatigue, memory impairment, sleep 
disturbance, intrusive memories, and poor thinking during his 
first period of active service.  A copy of his separation 
physical examination at the end of his first period of active 
service was not available for review.

The veteran again stated that he was in good health at an 
enlistment physical examination for his second period of 
active service in November 1987.  Clinical evaluation was 
completely normal.  

At a Southwest Asia Demobilization/Redeployment Medical 
Evaluation in June 1991, the veteran denied any nightmares, 
trouble sleeping, or recurring thoughts about his experiences 
during Operation Desert Shield/Desert Storm.

At his separation examination in October 1991 at the end of 
his second period of active service, the veteran stated that 
he was in good health.  Clinical evaluation was completely 
normal.

The veteran's service personnel records show that he was 
awarded the Southwest Asia Service Medal with 2 Bronze 
Service Stars.

On VA outpatient treatment in May 1997, mental status 
examination showed that the veteran was oriented times three 
with no active psychosis, decreased sleep, an impaired memory 
for recent events, intact remote memory, adequate cognitive 
functioning, and some psychomotor retardation.  The diagnosis 
was major depressive illness with psychosis.  These results 
were unchanged on subsequent outpatient treatment in June 
1997.

The veteran complained of difficulty concentrating, memory 
loss, and confusion on VA neuropsychological examination in 
June 1997.  The VA examiner stated that he had reviewed the 
veteran's records.  The veteran reported that he had 
separated from his wife 2 months earlier and that she had 
filed for divorce.  He also reported that he had been working 
as a custodian for his father at an apartment complex for the 
past 6 months.  Before that, he indicated that he had worked 
as a mental health technician for 4 years.  The veteran gave 
a history of a "trauma" at the mental health center where 
he worked and attributed a "nervous breakdown" to an 
incident in which a resident's arm was broken.  The veteran 
stated that, over the prior 2 years, he believed that he had 
been harassed and "[had] 'mind games played on me by my 
wife's family' . . . [T]hey have been 'trying to get control 
over me and cause me to have memory loss.'"  He reported 
getting lost while driving.  The veteran's mother, who 
accompanied him to this examination, reported that the 
veteran had been confused as to what to do and often repeated 
himself.  The VA examiner stated that the veteran had been 
seen over 2 days "due to his slowed performance on tasks."  
Mental status examination showed that the veteran was 
oriented times three with extremely slowed and deliberate 
speech, mildly tangential thought processes, a somewhat 
impaired ability to sequence events, ruminative thinking with 
noted ideas of reference, and psychomotor retardation.  
Memory and intellect were within the average to low average 
range.  The diagnoses included major depression with 
psychotic features and rule out schizophrenia, paranoid type.

On VA mental disorders examination in August 1997, the 
veteran complained that he experienced diminished motor 
skills "like I'm in slow motion" and that he "[forgot] 
sometimes what I am told to do."  The VA examiner stated 
that he had reviewed the veteran's medical records and his 
claims file.  The veteran reported having memory problems 
that had begun during his wife's pregnancy.  The veteran 
reported serving in Operation Desert Storm from August 30, 
1990, until March 30, 1991.  He saw enemy fire in the 
distance during the Persian Gulf War but he was never fired 
upon and only experienced frequent gas mask drills.  He also 
saw "a few dead soldiers" but did not identify any specific 
trauma.  He reported that, after Desert Storm, he began 
drinking heavily and received two DUI convictions.  He stated 
that he had worked for 4 1/2 years as a mental health 
technician and then quit that job after feeling threatened at 
work.  He also reported working briefly at a warehouse and at 
a carpet cleaning company.  He recently quit a job as a 
maintenance person at an apartment complex after working 
there for 6 months.  Mental status examination showed 
orientation times three, intact short- and long-term memory, 
extremely slow speech, and extremely long latencies before 
responding to questions.  The VA examiner stated that, 
although the veteran's verbalizations were coherent and 
generally relevant, it was quite difficult obtaining 
information from him because many of his responses were 
extremely vague and often somewhat tangential.  The VA 
examiner also stated that the most striking aspect of the 
veteran's presentation was psychomotor retardation and 
concluded that the veteran's presentation was suggestive of a 
possible underlying schizophrenic process.  The diagnoses 
included a single episode of major depressive disorder, 
recently severe, with both mood congruent and mood 
incongruent psychotic features, in partial remission.  

The veteran was hospitalized in a VA Medical Center for 
treatment of schizophrenia in October 1999.  He reported a 
period of increased feelings of isolation and decreased 
functioning that had lasted at least 6 months around the time 
of his daughter's birth 3 years earlier.  He stated that he 
became extremely withdrawn, soiling himself, and was unable 
to concentrate or organize himself.  He stated that he had 
experienced a similar episode in March 1999 in which he was 
disheveled, withdrawn, and frequently urinated on himself.  
Mental status examination on admission showed that the 
veteran was disheveled and unkempt.  He was calm and confused 
and smiled inappropriately at times.  His speech was slow and 
choppy.  His thought processes were underproductive and 
mostly relevant.  He also had poor insight and fair judgment.  
While hospitalized, the veteran was shy and withdrawn.  On 
discharge, mental status examination showed that the veteran 
was clean, groomed, and had slow and constricted speech, 
slow, logical, and sequential thought processes, orientation 
times three, good memory, concentration, and attention, and 
improved insight and judgment.  The discharge diagnoses 
included schizophrenia, undifferentiated type.

The veteran complained of fatigue and memory difficulties on 
VA outpatient treatment in April 2000.  The veteran stated 
that he had been diagnosed with schizophrenia 2 years earlier 
and that he wanted to sleep all the time.  The VA examiner 
noted that the veteran was vague about his memory problems.  
She also stated that the veteran's primary mental health 
counselor felt that his symptoms were probably related to the 
Persian Gulf and agreed that neuropsychiatric testing would 
be appropriate to determine whether there was an organic 
reason for the veteran's symptoms.  The assessment included 
memory difficulty and fatigue.  In an addendum to this 
treatment note, the VA examiner stated that the veteran's 
symptoms were not secondary to his Persian Gulf service.

On VA psychological evaluation in June 2000, the veteran 
complained of "memory problems" since being diagnosed with 
schizophrenia 4 years earlier.  He described difficulty 
remembering information people told him such as instructions, 
dates, and times.  He also stated that his memory had 
improved since being on medication to control the symptoms of 
schizophrenia.  He reported working as a janitor at the 
University of Illinois at Champaign and that he had no 
difficulty taking written and verbal instructions from his 
boss and that his work had not suffered due to his reported 
memory problems.  Mental status examination showed that he 
was oriented times four with slow movements, concrete and at 
times tangential thought processes, no delusional thought 
processes, and fair judgment and insight.  The VA examiner 
concluded that the veteran's unorganized and psychotic 
thought processes interfered with his ability to process, 
encode, or access information and this led to his perceived 
memory difficulties.

The veteran reported that he had been stable for several 
months on VA outpatient treatment in November 2000.  He had 
recently started a new job.  Mental status examination showed 
that he was alert and oriented times three with logical and 
sequential thought processes and coherent speech.  The 
veteran stated that he had not felt paranoid for several 
months.  The impressions included chronic mental illness.  
The impressions were unchanged on outpatient treatment in 
January 2001.

On VA mental disorders examination in February 2001, the VA 
examiner stated that she had reviewed the veteran's medical 
records but that his claim file was not available for review.  
The veteran's mother accompanied him to this examination and 
provided historical information.  The veteran stated that he 
had never been in combat during the Persian Gulf War and was 
never fired upon by the enemy.  He also stated that he did 
not experience any traumas during service in the Persian 
Gulf.  He reported being diagnosed with major depression and 
schizophrenia, undifferentiated type.  Mental status 
examination showed slow and soft speech with little 
spontaneity, some hesitation before answering questions, 
orientation times three, coherent and logical responses, fair 
concentration, intact short- and long-term memory, poor 
abstract reasoning ability, average intelligence, and fair 
insight and judgment.  The diagnoses were schizophrenia, 
paranoid type, and recurrent major depression.

On VA outpatient treatment on September 4, 2001, the veteran 
stated that he had been at his current job for a year and 
felt good about this.  He reported being more active socially 
and beginning to make some friends at work.  Mental status 
examination showed that he was alert and oriented times three 
with logical and sequential thought processes, coherent 
speech, and good insight and judgment.  The impressions were 
unchanged from November 2000.

At a videoconference hearing held in December 2004 before a 
VLJ who subsequently retired from the Board, the veteran's 
mother testified about the veteran's symptoms of mental 
illness after he returned from the Persian Gulf in 1991.

On VA mental disorders examination in February 2005, the VA 
examiner reviewed the veteran's claims file and medical 
records.  The veteran stated that he had not received any 
psychiatric treatment during service and he was not in a 
direct combat role during service in the Persian Gulf from 
August 1990 to March 1991.  The VA examiner stated that there 
were no reports of fatigue or memory loss in the veteran's 
service medical records.  The veteran recently switched to a 
new psychiatric medication which helped control his symptoms.  
He also reported that his ability to concentrate was 
diminished as compared to when he was on active service.  The 
veteran stated that he was attending a community college and 
taking two courses.  He also was involved in a vocational 
rehabilitation program and had been employed full-time for 4 
years.  His last performance evaluation had been 
satisfactory.  He stated that he always worked hard although 
at times he worked so hard that he became fatigued.  He 
reported having no memory problems at work.  Mental status 
examination showed that the veteran was fully oriented times 
three with reduced attention and concentration, intact long-
term memory, mildly impaired short-term memory, some evidence 
of a psychotic thought process, no overtly delusional 
thinking although the veteran reported hearing voices some 
times, reduced sleep, and adequate insight, judgment, and 
impulse control.  The VA examiner stated that the veteran's 
reported 4 hours of sleep per night "likely has some bearing 
on his feelings of fatigue" and that some of the veteran's 
medications "may also leave him mildly sedated."  The VA 
examiner also stated that there was no evidence that the 
veteran's psychiatric difficulties had any etiological 
relationship with his military service.  The veteran's 
fatigue and memory likewise seemed less likely than not to be 
related to military service.  The diagnoses included chronic 
schizophrenia, undifferentiated type.

The veteran received regular VA mental health outpatient 
treatment for schizophrenia in 2005 and 2006.  For example, 
in February 2006, mental status examination of the veteran 
showed full orientation, clear and goal-oriented speech, 
grossly intact thought processes, no memory or concentration 
impairment, and good judgment, insight, and impulse control.  
The diagnosis was schizophrenia, undifferentiated type.

The veteran testified at a Travel Board hearing held before 
the undersigned VLJ in July 2006 that he experienced 
dizziness, intrusive memories of his in-service experiences, 
"poor thinking" and sleep disturbance, which he attributed 
to an undiagnosed illness or Gulf War Syndrome.  

On VA infectious diseases examination in February 2007, the 
veteran denied having any infectious disease problems or 
immune problems.  The VA examiner reviewed the veteran's 
claims file.

On VA PTSD examination in February 2007, the veteran 
complained that many of the symptoms that he experienced 
(poor concentration, depression, and feelings of anxiety) 
were also experienced by persons who suffered from PTSD.  He 
wondered to his VA examiner if his PTSD had been misdiagnosed 
as schizophrenia or "Gulf War Syndrome."  The VA examiner 
reviewed the veteran's claims file and service medical 
records.  The veteran was able to perform his activities of 
daily living and had a good sleep pattern.  The VA examiner 
noted that the side effects of the veteran's anti-psychotic 
medications involve included excessive fatigue.  Mental 
status examination of the veteran showed that he was alert 
and well-oriented with overall intellectual and memory 
functioning intact, frequently impaired concentration and 
attention, and he was often lethargic.  The veteran's speech 
was spontaneous and goal-directed and had a normal rate and 
volume.  His thought process was mildly disorganized.  The VA 
examiner concluded that it was less likely than not that the 
veteran met the criteria for a diagnosis of PTSD and it was 
more likely than not that his psychiatric complaints were 
related to his schizophrenic disorder.  The diagnosis was 
chronic paranoid schizophrenic disorder.

On VA brain & spinal cord examination in February 2007, the 
veteran complained of brief lapses of memory.  He denied any 
seizures or episodes of recurrent loss of consciousness or 
focal neurology symptoms during active service.  The VA 
examiner reviewed the veteran's medical records, including 
his service medical records, and noted that there was no 
documentation of migraine or narcolepsy or any other 
intermittent changes in stream of consciousness or higher 
brain function.  The veteran was not experiencing any 
recurrent neurologic symptoms at the time of this examination 
nor any progressive deterioration in his mental status or his 
memory.  Physical examination showed that he was alert and 
oriented, in no acute distress, with no involuntary movements 
or focal weakness, full extraocular movements, normal speech, 
no seizures, sharp optic discs, good venous pulsations, and 
no nystagmus.  The diagnoses included a history of memory 
disturbances related to chronic thought disorder and possible 
organic memory disorder secondary to heavy alcohol intake 
while on active duty.

On VA general medical examination in February 2007, the 
veteran complained of experiencing fatigue since 1991.  The 
VA examiner reviewed the veteran's claims file.  The veteran 
felt fatigued "all the time" and reported good sleep.  
"[The veteran] denied any dizziness, any other neurological 
symptoms, or any other physical symptoms except for 
fatigue."  The veteran's fatigue did not affect his 
activities of daily living or his occupation.  He reported 
missing only 1 week of work when hospitalized for treatment 
of mental health problems.  The veteran reported feeling more 
tired than usual from his diabetes but had no other symptoms.  
He reported some memory problems.  "He forgets what happened 
a week ago."  His memory loss had worsened over the years.  
The veteran scored 30/30 on a mini-mental status examination 
performed by the VA examiner.  The diagnoses included memory 
loss, fatigue of unknown etiology, and no dizziness problems.

On VA neuropsychology examination in March 2007, the veteran 
complained of problems with memory that he believed were due 
to an undiagnosed illness or Gulf War Syndrome.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran stated that his memory 
loss, fatigue, and daily auditory hallucinations began while 
on active service.  "He believes he is suffering from a 
cluster of symptoms known as Gulf War Syndrome."  The 
veteran reported that he had problems with memory in 
performing his activities of daily living "and that 
sometimes he does not use skills that he knows because he has 
forgotten them or forgotten routines."  He also reported 
poor concentration, having difficulty remembering what he had 
just read or forgetting it the next day.  His sleep was 
variable but he usually got 71/2 to 8 hours per night.  He 
reported that he frequently left post-service employment due 
to poor concentration.  He denied any history of a closed 
head injury, loss of consciousness, seizures, or headaches.  
He reported his sleep was problematic with initial insomnia 
but again stated that he slept 71/2 to 8 hours a night.  

Mental status examination of the veteran in March 2007 showed 
full orientation, mildly slowed speech, vague thought 
processes at times although he had the ability to sequence 
events, "a rather fixed idea regarding his symptoms and 
appears to be convinced that are related to Gulf War syndrome 
or [PTSD]", mildly slowed gross motor skills and gait, and 
no significant psychomotor retardation.  A mini-mental status 
examination produced a score of 30/30 points "suggesting 
grossly intact orientation, attention, language, spatial, and 
memory functioning."  The VA examiner stated that this 
suggested intact simple attention and concentration.  There 
were mild problems in sustaining attention on a more complex 
task, but his test results suggested variability in 
attention.  The VA examiner also stated that the veteran's 
performance overall had improved since 1997 and was "likely 
a result of improved attention and concentration and possibly 
decreased psychiatric symptoms."  The VA examiner noted 
that, although the veteran reported memory loss and fatigue 
that began during active service, there were no service 
medical records documenting treatment of these symptoms.  She 
further noted that the veteran had received several VA 
examinations "and continues to hold on to a very fixed idea 
that his symptoms are a result of Gulf War Syndrome or 
[PTSD]."  The VA examiner also stated that the veteran's 
memory problems appeared to be problems with organization and 
concentration.  She concluded that the veteran's test results 
did not support a PTSD diagnosis and were not consistent with 
"Gulf War Syndrome."  The veteran's current test results 
"continue to suggest an underlying psychotic disorder 
consistent with schizophrenia."  The VA examiner also 
concluded, "It is more likely than not that [the veteran's] 
reported symptoms are related to the schizophrenic 
disorder."  The impression was chronic paranoid 
schizophrenic disorder.




Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1); see also 71 Fed. Reg. 
75672 (Dec. 18, 2006) (extending the presumptive period for 
Persian Gulf veterans with a qualifying chronic disability to 
December 31, 2011).

For purposes of 38 C.F.R. § 3.317(a)(1), a "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of the 
following): an undiagnosed illness; the following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  The term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic. The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

The Court of Appeals for Veterans' Claims (Court) has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record. See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In light of the above, the Board must carefully weigh the 
competent medical evidence before coming to its conclusion. 

                                                              
Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
undiagnosed illness manifested by dizziness, fatigue, memory 
impairment, sleep disturbance, intrusive memories, and poor 
thinking.  Initially, the Board acknowledges the veteran's 
honorable service in the Persian Gulf as shown in his award 
of the Southwest Asia Service Medal.  There is also some 
medical evidence that supports his claim that he has symptoms 
due to an undiagnosed illness.  Specifically, the veteran 
complained of fatigue and memory difficulties on VA 
outpatient treatment in April 2000 and the veteran's history 
included an assessment from his primary mental health 
counselor that his symptoms were probably related to the 
Persian Gulf.  Neuropsychiatric testing was recommended to 
determine whether there was an organic reason for the 
veteran's symptoms.  However, in an addendum to this 
treatment note, the VA examiner opined that the veteran's 
symptoms were not secondary to his Persian Gulf service and 
the vast majority of prior and subsequent psychological and 
psychiatric examinations, to include neuropsychological tests 
(see report of February 2007 neuropsychological examination), 
also ruled out the claimed  undiagnosed illness.

The Board also notes that there was one occasion when fatigue 
of unknown etiology was assessed when the veteran was 
evaluated in February 2007.  However, as explained in more 
detail below, numerous psychiatric and medical examinations 
performed before and after that impression attributed the 
symptoms in question to a diagnosed psychiatric disorder.  

There is ample psychiatric evidence of record to show that 
the veteran has been diagnosed with schizophrenia and that 
the symptoms at issue are due to that psychiatric disorder.  
Psychiatric and psychological examination reports, along with 
mental health out patient clinic notes show that 
schizophrenia was diagnosed in May 1997, June 1997, October 
1999 and February 2001.  A major depressive episode was also 
assessed upon psychiatric examination in August 1997.  It is 
pertinent to note that, when seen for a VA psychological 
evaluation in June 2000, the veteran stated that his memory 
had improved since being on medication to control the 
symptoms of schizophrenia.  In February 2005, a VA 
psychiatrist concluded that there was no evidence that the 
veteran's psychiatric difficulties were related to service 
and that the veteran's fatigue and memory loss were less 
likely than not related to active service.  On VA psychiatric 
examination in February 2007, the examiner noted that the 
side effects of the veteran's anti-psychotic medication (used 
to treat his non-service-connected schizophrenia) included 
excess fatigue.  This psychiatrist concluded that it was more 
likely than not that the veteran's psychiatric complaints 
were related to his schizophrenia.  

Additional competent evidence weighs against the claim.  
Following VA brain and spinal cord examination in February 
2007, the diagnoses included a history of memory disturbance 
that was related to a chronic thought disorder and a possible 
organic memory disorder secondary to heavy in-service alcohol 
use.  (The Board parenthetically notes that applicable law 
and regulations preclude compensation if the disability was 
the result of the person's own willful misconduct, to include 
the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002 & Supp 2006); 38 C.F.R. §§ 3.1(n), 3.301 (2006); 
see also VAOPGPREC 2-97 (January 16, 1997).)  Although the 
veteran again complained of memory loss on VA examination in 
February 2007, the results of a mini-mental status 
examination showed that he achieved a perfect score (30/30).  
On VA neuropsychological examination in March 2007, the VA 
examiner noted that there were no service medical records 
documenting the veteran's reported in-service memory loss and 
fatigue.  The VA examiner also stated that the veteran's 
performance overall had improved since 1997 and was "likely 
a result of improved attention and concentration and possibly 
decreased psychiatric symptoms."  The physician observed 
that the veteran's reported difficulties with memory were, in 
fact, problems with organization and concentration and that 
his test results suggested "an underlying psychotic disorder 
consistent with schizophrenia."  The VA psychiatrist 
concluded that it was more likely than not that the veteran's 
reported symptoms were related to his schizophrenia.   

As to the veteran's assertion of a causal link between a 
claimed undiagnosed illness and service, the Board finds 
that, as a lay person, the veteran is not competent to opine 
on medical matters such as the diagnosis and etiology of 
medical or psychiatric disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value 
with respect to his claim that he has a symptomatic 
undiagnosed illness.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu, supra.

In view of the foregoing, the Board must conclude that the 
overwhelming preponderance of the competent evidence, to 
include several opinions that specifically addressed the 
question of whether the veteran's symptoms were due to 
service or to an undiagnosed illness, weighs against a 
finding that the veteran experiences objective indications of 
a qualifying chronic disability that was manifested during 
his Persian Gulf service, is compensable to a degree of 
10 percent or more, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Most of the competent opinions that weigh against 
the claim were based upon a review of the record and 
supported by a rationale.  Most of the psychiatric evidence 
includes an unequivocal diagnosis of schizophrenia.  On of 
the two competent opinion that weigh in favor of the claim 
was based upon history obtained from the veteran and that 
clinician ruled out an undiagnosed illness manifested by the 
symptoms at issue in an addendum. The sole supportive opinion 
is ruled out by the sheer number of the other competent 
opinions as they were at least as thorough and in some cases 
much more thorough in nature.  Accordingly, service 
connection is not warranted for an undiagnosed illness 
manifested by dizziness, fatigue, memory impairment, sleep 
disturbance, intrusive memories, and poor thinking.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but as the preponderance 
of the evidence is against the claim, the doctrine of 
reasonable doubt is not applicable and the claim for service 
connection for an undiagnosed illness must be denied. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
  

ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by dizziness, fatigue, memory impairment, sleep 
disturbance, intrusive memories, and poor thinking is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


